F'\LED

 

1 McGREGoR W. SCOTT JAN 0 9 2019
United States Attorney 1
OURT
2 MATTHEW C- THUESEN stages~s:~:,~:.§€s':;:mm...\
Assistant United States Attorney m 65
3 501 I Street, Suite 10-100 D'“"’"’" “LE“R

Sacramento, CA 95814
4 Telephone: (916) 554-2700
Facsimile: (916) 554-2900

5

6

7 IN THE UNITED STATES DISTRICT COURT
8 EASTERN DISTRICT OF CALIFORNIA

9

IN THE MATTER OF THE SEARCH OF O. 2: 18-SW-824-AC
10 1. White Apple iPhone, IMEI:
356601080975670 Mode1A1662 D] ORDER TO UNSEAL SEARCH

11 2. White Apple iPhOne, FCC ID: BCG-E3085A, WARRANT AND SEARCH WARRANT

Model A1660
12 CURRENTLY LOCATED AT THE AFFIDAVIT

SACRAMENTO FBI EVIDENCE CONTROL
13 ROOM, 2001 FREEDOM WAY, ROSEVILLE,

 

 

CALIFORNIA
14
1 5
16 ' Upon application of the United States and good cause having been shown,

17 IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, hereby

18 ordered unsealed.

19 Dated: 6)"6?`(;¢

20

 

 

The Honorable Deborah Barnes
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

